               Case:20-13165-JGR Doc#:4 Filed:05/08/20                                     Entered:05/08/20 16:01:43 Page1 of 2
                                                                                                                                        5/08/20 3:58PM




 Fill in this information to identify your case:

 Debtor 1                 Stephanie Rae Kroack
                          First Name                        Middle Name              Last Name

 Debtor 2                 Luke Shelton Kroack
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF COLORADO

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Central Loan                                         Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       850 Allison St. Denver, CO                         Reaffirmation Agreement.
    property             80214 Jefferson County                             Retain the property and [explain]:
    securing debt:



    Creditor's         Colorado Lending Solutions                           Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       850 Allison St. Denver, CO                         Reaffirmation Agreement.
    property             80214 Jefferson County                             Retain the property and [explain]:
    securing debt:



    Creditor's         Freedom Road Financial                               Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       2019 KTM 250 XC-W TPI 1,000                        Reaffirmation Agreement.
    property             miles                                              Retain the property and [explain]:


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case:20-13165-JGR Doc#:4 Filed:05/08/20                                        Entered:05/08/20 16:01:43 Page2 of 2
                                                                                                                                                      5/08/20 3:58PM




 Debtor 1      Stephanie Rae Kroack
 Debtor 2      Luke Shelton Kroack                                                                    Case number (if known)


     securing debt:



     Creditor's    Options Credit Union                                     Surrender the property.                                     No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of     2010 GMC Yukon 125,000 miles                        Reaffirmation Agreement.
     property                                                               Retain the property and [explain]:
     securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               Empire Education Group & Mule Ranch Inv.                                                            No

                                                                                                                                  Yes

 Description of leased        Business lease
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Stephanie Rae Kroack                                                     X /s/ Luke Shelton Kroack
       Stephanie Rae Kroack                                                             Luke Shelton Kroack
       Signature of Debtor 1                                                            Signature of Debtor 2

       Date        May 8, 2020                                                      Date     May 8, 2020




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
